Final Transcript Conference Call Transcript HH - Q2 2008 Hooper Holmes Earnings Conference Call Event Date/Time: Aug. 08. 2008 / 11:00AM ET CORPORATE PARTICIPANTS Theresa Kelleher Financial Dynamics - IR Roy Bubbs Hooper Holmes - President and CEO Michael Shea Hooper Holmes - CFO CONFERENCE CALL PARTICIPANTS Mitra Ramgopal Sidoti & Company - Analyst Brad Evans Heartland Advisors - Analyst Walter Schenker Titan Capital - Analyst Ron Abrahamian Healthcare Ventures - Analyst PRESENTATION Operator Welcome to the Hooper Holmes Second Quarter Earnings Conference Call. At this time, all participants are in a listen-only mode. During the question-and-answer session please press star 1 to ask a question. Today's conference is being recorded. If you have any objections you may disconnect at this time. I will now turn the call over to Ms. Theresa Kelleher. Ma'am, you may begin. Theresa Kelleher - Financial Dynamics - IR Good morning, everyone, and welcome to the Hooper Holmes Second Quarter 2008 Conference Call. If anyone has not received a copy of the release issued this morning, please call FD at 212-850-5600 and a copy will be sent to you immediately. Before management begins their formal remarks, I would like to remind you to the extent the Company's statements or comments represent forward-looking statements we refer you to the risk factors and other cautionary factors in this morning's press release as well as the Company's most recent SEC filings. In addition, this call is being recorded on behalf of Hooper Holmes and is copyrighted materials. It cannot be re-recorded or rebroadcast without the Company's express permission. As you know your participation implies consent to our statements. Once management has concluded their formal remarks we will open the call for questions. With us today from management are Roy Bubbs, President and Chief Executive Officer, and Michael Shea, Chief Financial Officer. Roy, please go ahead. Roy Bubbs - Hooper Holmes - President and CEO Thank you very much and good morning, everybody. The second quarter of 2008 shows progress in our operating performance and business outlook. Although revenues were down 4% over the prior year quarter, we had significantly reduced our operating loss from continuing operations and our gross margins continued to improve. In addition we strengthened our balance sheet with over $10 million in cash on hand and no borrowing against our credit line. Our focus remains to drive profitable revenue and potential growth opportunities across all of our businesses while delivering value to our customers. At Portamedic, our topline revenues declined 4% over prior year in comparison to a 6% year-over-year decline we experienced in the first quarter. In addition exam units were down 10% compared to the prior year, a slight improvement over the decline of 11% we experienced in the first quarter and the 13% decline we had in the fourth quarter of 2007. Pricing remains favorable, up 4% year over year. Our Health & Wellness business continues to grow, up over 40% from the prior year. We conducted more than 25,000 screens in the second quarter and over 60,000 for the first half of During the quarter, Heritage Lab won new customers, partially offsetting the previous announced loss of revenues from one large customer. We have filled all the sales positions in the lab and hired a new medical director to lead further research and analyst analysis. Excuse me. which we believe will be beneficial to our customers. Underwriting Solutions continued to reduce its reliance on revenues from one large customer.
